Case 3:19-cv-01371-SMY Document 145 Filed 06/02/21 Page 1 of 2 Page ID #916




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES E. THORNTON, #Y19115                     )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 3:19-cv-01371-SMY
                                                  )
 JANE DOE, et al.,                                )
                                                  )
               Defendants.                        )

                                            ORDER

YANDLE, District Judge:

       This matter is before the Court on Defendant Tara Rackley’s Motion to Set Aside Default

Judgment and File Answer Instanter (Doc. 141) and Plaintiff’s Motion for Default Judgment as to

Defendant Rackley (Doc. 139).

       Defendant Rackley was sent a request for Waiver of Service of Summons which was

returned executed. (Doc. 118). Her responsive pleading was due April 2, 2021 but she failed to

move, answer, or otherwise plead in response to the Second Amended Complaint by that deadline.

A Clerk’s Entry of Default was docketed on May 13, 2021 in accordance with Federal Rule of

Civil Procedure 55(a). (Doc. 138). Plaintiff then filed a Motion for Default Judgment on May 17,

2021. (Doc. 139). Rackley filed a motion seeking to vacate the Clerk’s Entry of Default on May

24, 2021. (Doc. 141).

       “A party seeking to vacate an entry of default prior to the entry of judgment must show:

(1) good cause for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.” Cracco v. Vitran Express, Inc., 559 F.3d 625, 630–31 (7th Cir.2009) (citations

omitted); Fed. R. Civ. P. 55(c). Rackley secured representation with the Office of the Attorney

General prior to the deadline for her responsive pleading. However, Counsel for Rackley states
Case 3:19-cv-01371-SMY Document 145 Filed 06/02/21 Page 2 of 2 Page ID #917




that the responsive pleading was not filed due to a mistake by her in calendaring the deadline and

because of the ransomware attack on the Office of the Attorney General. Once Rackley received

notice of the default, she acted quickly to correct it and has sufficiently established that she has a

meritorious defense to Plaintiff’s claims.

       Accordingly, based on this Court’s preference for adjudication on the merits, Defendant

Rackley’s motion (Doc. 141) is GRANTED and the Clerk’s Entry of Default is VACATED.

Rackley shall file responsive pleadings within 7 days of the date of this Order. Because the Clerk’s

Entry of Default has been vacated, Plaintiff’s Motion for Default Judgment (Doc. 139) is

DENIED. Defendant Rackley’s request to join the Illinois Department of Corrections Defendants’

Motion for Summary Judgment on the Issue of Exhaustion (Doc. 126) is GRANTED.

       IT IS SO ORDERED.

       DATED: June 1, 2021

                                                      s/ Staci M. Yandle_________
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                  2
